— Proceeding pursuant to CPLR article 78 (transferred to this court by order of the Supreme Court, entered in Clinton County) to review a determination of respondent finding petitioner guilty of violating a prison disciplinary rule.
During the pendency of this application for review, the determination which is the object of this proceeding was administratively reversed and the matter was expunged from petitioner’s records. Since petitioner has already received all the relief this court could grant, the proceeding should be dismissed as moot (see, Matter of Gonzalez v Jones, 115 AD2d 849).
Petition dismissed, as moot, without costs. Mahoney, P. J., Main, Casey, Weiss and Levine, JJ., concur